       Case: 1:21-cv-02744 Document #: 20 Filed: 08/26/21 Page 1 of 5 PageID #:79




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN ROY,                                      )
                                               )       No. 21 C 2744
        Plaintiff,                             )
                                               )       Magistrate Judge M. David Weisman
        v.                                     )
                                               )
POWER DRY CHICAGO INC., d/b/a                  )
CHICAGO WATER AND FIRE                         )
RESTORATION, RYAN KELLY, in                    )
his official and individual capacities,        )
and JOHN MOTALBANO, in his                     )
official capacities [sic],                     )
                                               )
        Defendant.                             )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff sues defendants for their alleged violations of Title VII and 42 U.S.C. § 1981. The

case is before the Court on defendants’ Federal Rule of Civil Procedure 12(b)(6). For the reasons

set forth below, the Court grants in part and denies in part the motion [17].

                                           Facts
        Plaintiff, who is African American, worked for defendant Chicago Water and Fire

Restoration (“CWFR”) as an IT manager from April 15, 2019 to November 6, 2019. (Compl. ¶¶

12-13.) He reported to defendants Kelly and Montalbano, who are the president and general

manager, respectively, of CWFR. (Id. ¶¶ 6-7, 14.)

        On October 16, 2019, defendant Kelly asked plaintiff to assemble a toy robotic arm for

another employee. (Id. ¶ 24.) When plaintiff objected because he did not believe the task related

to his job responsibilities, Kelly said: “[I]t’s not like we’re asking you to pick cotton.” (Id. ¶¶ 25-

28.)
     Case: 1:21-cv-02744 Document #: 20 Filed: 08/26/21 Page 2 of 5 PageID #:80




       Two days later, defendants gave plaintiff a supervisory note that said he was taking too

long to complete projects and had to improve his performance to keep his job. (Id. ¶ 32.) The

note falsely said: (1) Montalbano had to take over plaintiff’s projects of designing a business card

marketing tool and a fire referral card because of plaintiff’s constant need for instruction; and (2)

plaintiff told defendants he could not fix a crashed spreadsheet in which CWFR registers incoming

jobs. (Id. ¶¶ 34-46.) That was the first time anyone from CWFR told plaintiff his performance

was unsatisfactory. (Id. ¶ 33.)

       After receiving the note, plaintiff emailed Trevor Madera, who had signed it, rebutting the

allegations in it. (Id. ¶ 49.) Madera never responded. (Id.)

       On October 23, 2019, plaintiff told Montalbano he was taking a sick day. (Id. ¶ 53.)

Montalbano told plaintiff he would need a doctor’s note justifying the sick day. (Id. ¶ 54.)

Montalbano did not ask non-African-American employees to justify a sick day with a doctor’s

note. (Id. ¶¶ 55-56.) Immediately after he took the sick day, Montalbano issued a supervisory

note to plaintiff that said plaintiff had received an “unexcused absence for not following company

policy.” (Id. ¶ 57.)

       On November 1, 2019, Montalbano gave plaintiff a performance review that said plaintiff

met CWFR’s expectations, got things up and running quickly and efficiently, understood the job

functions, and worked well with other employees. (Id. ¶ 59.)

       On November 5, 2019, Montalbano asked plaintiff to revise the graphics for a trifold

pamphlet plaintiff had designed. (Id. ¶ 62.) Plaintiff asked Montalbano if he had a design in mind,

and Montalbano said he did not, as he was not a designer. (Id. ¶ 63.)

       On November 6, 2019, plaintiff received a separation of employment letter. (Id. ¶ 65.) The

notice said plaintiff sought too much support from Montalbano on the pamphlet design project,



                                                 2
     Case: 1:21-cv-02744 Document #: 20 Filed: 08/26/21 Page 3 of 5 PageID #:81




and plaintiff’s attitude stopped Montalbano from assigning plaintiff data filtering and data mining

tasks because plaintiff felt those tasks were not part of his job. (Id. ¶ 66.)

                                           Discussion
          On a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-pleaded factual

allegations of the complaint, drawing all reasonable inferences in plaintiff’s favor. Hecker v.

Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009). “[A] complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations,” but must contain “enough facts to

state a claim for relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

570 (2007).

          Defendants Kelly and Montalbano argue that the discrimination claims asserted against

them in Count I must be dismissed because Title VII does not authorize suits against individuals.

Plaintiff agrees. (See ECF 17 at 4; ECF 19 at 1-2.) Thus, the Court dismisses those claims with

prejudice.

          Defendant CWFR argues that the Count I claim asserted against it, though styled as a race

discrimination claim, is really an inadequately pleaded racial harassment claim. Plaintiff contends

that it is a properly-alleged discrimination claim. To state a viable Title VII discrimination claim,

plaintiff must allege that he is a member of a protected class, he suffered an adverse employment

action, and the adverse action was taken against him because of his membership in the protected

class. Morgan v. SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). Plaintiff pleads all of these

elements in Count I. (Compl. ¶¶ 68-70.) Accordingly, CWFR’s motion to dismiss Count I is

denied.

          Count II is a Title VII wrongful termination claim against CWFR, i.e., another a race

discrimination claim based on plaintiff’s termination. CWFR contends that the claim should be

dismissed because plaintiff has pleaded facts that negate the required elements. However, the

                                                   3
     Case: 1:21-cv-02744 Document #: 20 Filed: 08/26/21 Page 4 of 5 PageID #:82




elements CWFR cites are those for making a prima facie case of discrimination to defeat a

summary judgment motion, not those required to survive a motion to dismiss. (ECF 17 at 7 (citing

Hosick v. Chi. State Univ. Bd. of Trs., 924 F. Supp. 2d 956, 966 (N.D. Ill. 2013) (setting forth the

elements of a prima facie case of discrimination necessary to defeat summary judgment under the

McDonnell Douglas burden-shifting approach)).) As discussed above, plaintiff has adequately

pleaded a Title VII race discrimination claim. Because, however, Count II is wholly duplicative

of Count I, the Court dismisses Count II. See Barrow v. Blouin, 38 F. Supp. 3d 916, 920 (N.D. Ill.

2014) (“Courts have authority to dismiss duplicative claims if they allege the same facts and the

same injury.”).

        In Count III, plaintiff asserts a retaliation claim under 42 U.S.C. § 1981. To state a viable

claim, plaintiff must allege that he engaged in a statutorily protected activity, he suffered an

adverse employment action, and there is a causal connection between the two. Herrera v. Di Meo

Bros., Inc., No. 19-CV-8298, 2021 WL 1175212, at *7 (N.D. Ill. Mar. 29, 2021). Defendants first

argue that the claim should be dismissed because plaintiff alleges that defendants had multiple,

non-retaliatory reasons for his termination. While plaintiff alleges that defendant offered various

reasons for terminating him, he also alleges that those reasons were false, and the true cause for

his termination was retaliation for expressing opposition to defendants’ allegedly discriminatory

conduct. (Compl. ¶¶ 32-50, 65-67, 78-79.) Thus, this argument fails.

        However, defendants second argument, that plaintiff failed to allege that he engaged in

statutorily protected activity, is persuasive. In the context of retaliation claims, the Seventh Circuit

has said that “Title VII prohibits employers from discriminating against an employee because he

has opposed any practice made an unlawful employment practice by this subchapter or because he

has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding,



                                                   4
     Case: 1:21-cv-02744 Document #: 20 Filed: 08/26/21 Page 5 of 5 PageID #:83




or hearing.” Logan v. City of Chi., 4 F.4th 529, 538 (7th Cir. 2021) (internal quotations and

citations omitted); see Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir. 2009) (stating that courts

“apply the same elements to retaliation claims under Title VII and § 1981”). Though “informal

complaint[s] may constitute protected activity for purposes of retaliation claims,” Casna v. City of

Loves Park, 574 F.3d 420, 427 (7th Cir. 2009), plaintiff does not allege that he complained in any

way to anyone about discrimination. In fact, he affirmatively alleges that he did not complain

about Kelly’s cotton picking comment. (Compl. ¶¶ 29-30.) Because plaintiff has not alleged that

he complained or took any other action to oppose defendants’ alleged discrimination, he has not

stated a viable § 1981 retaliation claim. See Logan, 4 F.4th at 539 (declining to apply a “broader

view” of protected activity under Title VII).

                                          Conclusion
       For the reasons set forth above, the Court grants in part and denies in part defendants’

motion to dismiss [17]. The Court: (1) dismisses with prejudice the Title VII claims plaintiff

asserts against Kelly and Montalbano in Count I; (2) dismisses without prejudice the Title VII

claim plaintiff asserts against CWFR in Count II as duplicative of the claim in Count I; and (3)

dismisses without prejudice and with leave to amend the Count III § 1981 retaliation claim. The

Title VII claim plaintiff asserts against CWFR in Count I stands. Plaintiff has fourteen days from

the date of this Memorandum Opinion and Order to amend the § 1981 claim, if he can do so and

comply with Rule 11.

SO ORDERED.                                     ENTERED: August 26, 2021




                                                M. David Weisman
                                                United States Magistrate Judge

                                                  5
